Citation Nr: 0316047	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-05 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently rated 50 percent disabling, to include 
restoration of the 70 percent disability evaluation from 
April 1, 2001.

2.  Entitlement to an increased evaluation for bipolar 
disorder, rated 70 percent prior to April 1, 2001.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1992 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
January 2001 rating decision continued the 70 percent rating 
in effect for bipolar disorder, and a June 2001 decision 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The June 2001 decision also proposed to reduce 
the veteran's evaluation for his bipolar disorder from 70 to 
50 percent disabling which was implemented in a January 2002 
rating decision, effective April 2001, the date of a VA 
examination.  In evaluating the veteran's disability, the 
Board will also consider the issue of restoration and the 
propriety of the rating reduction.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Prior to April 1, 2002, the veteran's bipolar disorder is 
not manifested by total occupational and social impairment 

3.  Since April 1, 2002, the veteran's bipolar disorder is 
not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

4.  The April 2, 2002, examination showed improvement in the 
veteran's service-connected bipolar disorder.

5.  The veteran is service-connected for bipolar disorder as 
his only service-connected disability, rated 70 percent until 
April 1, 2001, and 50 percent thereafter.

6.  The veteran has completed one year of high school and has 
work experience as a parts painter, metal fabricator, 
stocker, and carpet installer.  He recently reported working 
30 hours a week laying carpet.

7.  The veteran's service-connected disability is not of such 
severity as to preclude him from securing or following 
substantially gainful employment suitable for someone of his 
educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for bipolar disorder prior to April 1, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
from April 1, 2002 for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9432 (2002).

3.  The criteria for restoration of a 70 percent rating for 
service-connected bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.7, 4.10, 4.130, Diagnostic Code 9432 (2002).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Service connection for a psychiatric disorder was established 
in a December 1994 rating decision which noted that the 
veteran had been hospitalized in service with a diagnosis of 
schizophreniform disorder.  Service connection was granted 
for major depression with mood-congruent psychotic features 
and a 30 percent disability assigned.  In February 1999, the 
evaluation was increased to 70 percent for bipolar disorder 
based on a recent VA hospitalization which showed increased 
symptomatology.

A psychiatric examination was conducted by the service 
department in August 1999.  The report of examination noted 
that the veteran was placed in TDRL status effective the date 
of his separation from service and was now undergoing his 
first TDRL evaluation since his original Medical Evaluation 
Board in April 1994.  The veteran's interim history since 
service includes multiple trials of medications and several 
hospitalizations for psychiatric treatment.  Approximately 
one year ago, he experienced psychotic symptoms for the first 
time, stating that he saw things that were not really 
happening.  He had done well since his most recent 
hospitalization in a VA hospital where he was diagnosed with 
bipolar disorder and started on Depakote and Seroquel.  
Subsequently he has done well on stable doses.  He continued 
to complain of intermittent sleep problems and memory 
difficulties.  Recently, he lived with his wife and her child 
from a previous marriage and a second daughter they had 
together.  He stated that their relationship had its ups and 
downs, describing his relationship with his daughters as 
"good" and his relationship with his wife as "okay."  
Currently he was separated from his wife and living with his 
parents.  He reported intermittent employment and was 
planning to return to school to pursue a degree in computer 
science.  He described his social interactions as "okay."  
On mental status examination, the veteran was well-developed, 
well-nourished with adequate grooming and casual dress.  His 
attitude was cooperative approaching the interview situation.  
His activity during the interview was without unusual 
mannerisms or abnormal kinetics.  His affect was limited to 
mid-range and appropriate to his mood.  His process of 
thought was normal, content of thought was characterized by 
lack of preoccupations, phobias, paranoias, delusions, or 
hallucinations.  He had no suicidal or homicidal ideation.  
He was fully oriented.  His intellectual resources were 
approximately normal.  The cognitive examination revealed 
intact functioning.  The diagnosis was major depression, 
chronic, severe, in partial remission.  A military Physical 
Evaluation Board convened in January 2000 and recommended 
that his military disability retirement be changed from 
temporary to permanent.

VA outpatient treatment records show that in February 2000, 
the veteran was doing well on reduced medication.  He stated 
that he was considering going back to school and moving to a 
slightly larger city in order to get a job.  His father was 
supportive.  The diagnosis was bipolar disorder with 
psychotic features, in remission on medication.  The veteran 
did not return to the VA clinic until April 2001 when he 
reported that he had been doing well over the past 14 months, 
taking his medication regularly.

On VA examination in April 2001, the veteran's chief 
complaints were: "I'm pretty spacey;  I daydream a lot."  
He stated that since his recent VA hospitalization he was 
prescribed Quetiapine and Divalproex, and these made him 
groggy.  He had been employed off and on laying carpet for 
the past 2 years and last week he had worked about 30 hours 
laying carpet.  He was divorced.  His two children visit him 
"sometimes" on the weekends.  He indicated that he spent 
his time working and had a girlfriend who lived in San 
Francisco who occasionally visited him and would spend time 
on the phone talking with her.  He kept up with his 
medication and had been taking it even though he did not like 
the side effects.  He had had no recent manic episodes.  He 
had some trouble getting started in the morning, but felt 
pretty good by the afternoon.  He drove himself to the 
appointment today alone.  On mental status examination, the 
veteran was casually dressed but neatly groomed.  He easily 
walked about the office.  His psychomotor activity was 
normal, eye contact was normal and he spoke in a normal rate 
and volume.  His answers to questions were logical, relevant 
and coherent.  There was no looseness of thought 
associations.  There was no tangentiality or 
circumstantiality of thought.  His mood during the 
examination was euthymic.  His affect appropriate.  He 
incorrectly reported the date, however the examiner noted 
that he came to the appointment at the correct date and time.  
He stated that his memory was not too good, but in retention 
and recall, he could retain and recall 7 digits forward and 6 
digits backward, which was noted in the normal range.  He 
could accurately name the President and the Vice President of 
the United States but was not able to name the Governor of 
Texas.  He was able to accurately add, subtract, multiply and 
divide numbers.  He stated that if he were in a theater fire 
he would run out, which the examiner noted was not good 
judgment.  He gave abstract interpretations to proverbs.  He 
denied any special talents.  He denied enemies.  He admitted 
to anger, but denied impulses to hurt others.  He admitted to 
depression and past thoughts about suicide, but no reports of 
having had hallucinations since 1998.  His evaluation of 
himself was: "I am striving to get further in life."  In 
the future, he expected to go to college and to get a good 
job.  He attended church on Sunday, and belonged to the 
church organization.  His social functioning during the 
interview was described as fair.  He had no problem visiting 
outside the home, talking on the telephone, sending a letter 
in the mail and reading a newspaper.  He said in times of 
stress, he tried to talk to someone or pray about it.  His 
Axis I diagnosis was Bipolar I disorder, mixed, currently in 
remission with medications.  His current GAF was noted to be 
65, his prognosis fair and his strengths were that he was 
currently employed, had family support, had no history of 
legal problems and answered appropriately during the 
interview.

II.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the provisions of the VCAA in a March 2001 
letter from the RO.  The Board also proceeded to notify the 
veteran of the VCAA in more detail in a letter dated December 
2002 under its authority within 38 C.F.R. § 19.9(a)(2).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Board finds that notification of the provisions of the VCAA 
was adequately accomplished in the March 2001 letter from the 
RO, and a remand back to the RO for more thorough compliance 
with the VCAA notification requirements is not necessary.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for increased evaluation and 
unemployability.  The Board concludes the discussions in the 
January 2001 and June 2001 rating decisions, the statements 
of the case (SOC) issued in June 2001 on the increased rating 
issue and in November 2001 on the issue of unemployability, 
and the supplemental statement of the case (SSOC) issued in 
January 2002 on both issues, as well as letters sent to him 
informed him of the information and evidence needed to 
substantiate his claims for increased rating and 
unemployability and complied with the VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This was accomplished in the March 2001 letter to 
the veteran.  The Board concludes that VA has complied with 
all notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained all current records of the 
veteran's treatment, and provided the veteran a VA 
examination in April 2001.  The veteran has not referenced 
any unobtained evidence that might substantiate his claim for 
an increased rating or unemployability or that might be 
pertinent to the bases of the denial of the claims.  There is 
sufficient evidence to decide the claims.  In March 2001, the 
RO wrote to the veteran asking for any evidence he might have 
to show that his last employment was terminated as a result 
of his service-connected disability, or evidence such as job 
refusals from prospective employers which would show his 
inability to obtain new employment because of his service-
connected disability.  He did not respond.  VA cannot assist 
the veteran further in this regard without his cooperation.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims and that the 
requirements of the VCAA have been met.  

III.  Increased Evaluation for Bipolar Disorder

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's bipolar disorder is currently rated 50 percent 
disabling.  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.   
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436  
(2002). 

Analysis

The evidence does not show entitlement to a higher 
evaluation.  Prior to April 1, 2002, the date of his most 
recent VA examination, the veteran was in receipt of a 70 
percent evaluation.  The only higher evaluation would be a 
100 percent or total evaluation.  This contemplates total 
occupational and social impairment.  In February 1999, the 
veteran's disability evaluation was raised to 70 percent 
based on increased symptomatology shown on a VA recent 
hospitalization where he was diagnosed with bipolar disorder 
and experienced psychotic symptoms for the first time; 
however, he had been placed on medication and by the time of 
the August 1999 psychiatric examination he was noted to be 
doing well on stable doses with his only problem being 
intermittent sleep problems and memory difficulties.  He was 
able to maintain a relationship with his wife that he 
described as having its ups and downs but "okay," and a 
relationship with his daughters that was "good."  He was 
intermittently employed and planned to go back to school.  VA 
outpatient treatment records show that in February 2000, the 
veteran was doing well on reduced medication and accompanied 
by his father who was described as supportive.  Both the 1999 
psychiatric examination and the February 2000 treatment 
record note that his diagnosis of bipolar disorder was in 
remission on medication and he reported that he was 
continuing to do well and taking his medication regularly 
when seen again in the VA clinic in April 2001.  In short, he 
exhibited none of the symptoms of total occupational and 
social impairment, exemplified in the rating schedule at the 
100 percent level by such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2002).

From April 1, 2001, the veteran's bipolar disorder was 
evaluated as 50 percent disabling.  For a higher or 70 
percent evaluation, he would have to show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
On VA examination in April 2001, the veteran continued to 
maintain his improvement complaining only that he daydreamed 
a lot.  He had become divorced, but his two children visited 
him "sometimes" on the weekends.  He maintained a 
relationship with a girlfriend, regularly talking to her on 
the telephone, although she lived in a different city.  He 
was able to maintain gainful employment, described as "off 
and on," laying carpet for the past 2 years, and the 
preceding week he had worked about 30 hours.  There do not 
appear to be any deficiencies in the areas of work and family 
relations.

As for the veteran's thinking, the examiner in the April 2001 
examination noted that his answers to questions were logical, 
relevant and coherent and there was no looseness or thought 
associations and there was no tangentiality or 
circumstantiality of thought.  Although he incorrectly 
reported the date, the examiner noted that he came to the 
appointment alone and on the correct date and time.  As such, 
there appear to be only minimal deficiencies in his thinking.

As for the veteran's mood, he was noted to be euthymic during 
the examination.  Although he admitted to depression and past 
thoughts about suicide, he had not had hallucinations since 
1998 and demonstrated positive goals, noting that he was 
striving to get further in his life and expecting to go to 
college and get a good job.  As such, there appear to be no 
deficiencies in the veteran's mood.

As for the veteran's judgment, the examiner gave the veteran 
a simple question asking what he would do if he were in a 
theater fire.  The veteran replied that he would run out, 
which the examiner noted was not good judgment.  It is not 
entirely evident to the Board from the report what would be 
an exercise of good judgment in such a case.  He said that in 
times of stress, he tried to talk to someone or pray about it 
which seems to be an exercise in good judgment in deciding 
how to deal with stress.  Additionally, he noted that he had 
been keeping up with his medication and was continuing to 
take it even though he did not like the side effects.  This 
also seems to be an exercise in good judgment.  

Overall, the veteran's disability picture from April 2001 
appears to be that he has some deficiencies in some areas, 
but not deficiencies in most areas as required for a 70 
percent evaluation.  This does not more nearly approximate 
the 70 percent level of disability exemplified in the rating 
schedule by such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The examiner in the April 2001 examination 
noted normal psychomotor activity, eye contact, speech in a 
normal rate and rhythm, and that his answers to questions 
were logical, relevant and coherent.  He drove himself to the 
appointment alone, and was casually dressed but neatly 
groomed.  As such, he does not meet the criteria for a higher 
evaluation.  This is evident from the examiner's assessment 
that his prognosis was fair, and that his strengths were that 
he was currently employed, had family support, had no history 
of legal problems and answered appropriately during the 
interview.   

The Board also recognizes that a GAF score is of record from 
the April 2001 VA examination that must be considered.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. 4.126(a) (2002).  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
Global assessment of functioning scores between 55 and 60 
indicate only "moderate difficulty in social, occupational, 
or school functioning."  See Carpenter v. Brown, 8 Vet. App. 
243 (1995).  The veteran's GAF in the April 2001 VA 
examination was 65, representing some mild symptoms or some 
difficulty in social, occupation, or school function, but 
generally functioning pretty well.  This is not 
representative of the criteria for a 70 percent evaluation.

The Board has also considered whether the reduction in 
evaluation from 70 percent to 50 percent was proper.  The 
propriety of the rating reduction is a distinct issue 
separate from the issue of entitlement to an increased 
evaluation and governed by procedural safeguards which are 
more than merely the evaluation of the level of disability.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
See also 38 C.F.R. §§ 3.105(e), 3.344 (2002).  In this case, 
the veteran's 70 percent rating was in effect since May 1998, 
a period of less than 5 years.  Under the applicable 
regulation governing stabilization of disability evaluations, 
ratings in effect for less than five years can be reduced 
based on an examination showing improvement.  38 C.F.R. 
§ 3.344(c) (2002).  In a July 2001 letter to the veteran, the 
RO noted that a review of the medical records showed some 
improvement in his bipolar disorder and it was proposed that 
his rating be reduced.  The RO gave the veteran 60 days to 
submit additional evidence showing that there was no 
improvement; however, no additional evidence was received and 
the rating reduction was implemented in a January 2002 rating 
decision.  The RO has complied with all notice and procedural 
requirements for reduction, and the Board concludes that 
restoration of the 70 percent level of disability is not 
warranted.  See 38 C.F.R. § 3.105(e).

The preponderance of the evidence, therefore, is against the 
claim for an increased rating, either a 100 percent rating 
prior to April 1, 2001, or a 70 percent rating thereafter.  
In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

IV.  Unemployability

Legal Criteria - Unemployability

Total disability on the basis of individual unemployability 
(TDIU) may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.340, 4.16(a).  

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
age may be considered.  38 C.F.R. § 4.19.

Analysis

The veteran is service-connected for bipolar disorder as his 
only service-connected disability.  Currently, from April 1, 
2001, the veteran's bipolar disorder is rated 50 percent 
disabling.  With no additional service-connected disability, 
the veteran does not meet the minimum percentage requirements 
for consideration for TDIU under 38 C.F.R. §4.16(a).  
38 C.F.R. § 4.16(b) (2002) provides that, for veterans 
unemployable by reason of service connected disability which 
does not meet the percentage of standards of 38 C.F.R. 
§ 4.16(b), the rating board may submit the case to the 
Director, Compensation and Pension Service, for consideration 
of extraschedular compensation.  

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards under either 38 C.F.R. § 4.16(b) or 
§ 3.321(b)(1) (2002).  The record contains no objective 
evidence indicating that the veteran's bipolar disorder alone 
has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In fact, the veteran has shown little 
difficulty finding work, although it may be irregular and not 
full time.  Further, the clinical records regarding his 
bipolar disorder do not show marked interference beyond any 
impairment already recognized by the schedular evaluation.  
38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity).  In the absence 
of evidence of such factors related to his bipolar disorder, 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The regular 
schedular standards adequately compensate the veteran for any 
adverse industrial impact from his bipolar disorder.

However, prior to April 1, 2001 he was rated 70 percent for 
this disability.  As such for this period he meets the 
percentage requirements for consideration for TDIU under 
38 C.F.R. §4.16(a).  In his VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, he indicated that since service he had 
worked a variety of jobs including as a parts painter, metal 
fabricator, a stocker in a grocery store, and working for 
Acme Brick, Wal Mart, Dominoes, Papa Johns, and Tom Thumb, as 
well as working temp work.  Currently he was working part 
time from 20 to 40 hours a week installing carpet.  He 
indicated that he had four years of high school.  He also 
indicated that he felt that he was unemployable because his 
disability affected his ability to make sound judgments, keep 
a schedule, and to be responsible due to the medication he 
was taking.  He said it made it hard to wake up and start a 
day.

The determinative issue in this case is whether the veteran 
is incapable of following a substantially gainful occupation 
as a result of his service-connected disability.  A review of 
the records does not show that the veteran has been 
unemployed as a result of his service-connected bipolar 
disorder.  In March 2001, the RO wrote to the veteran asking 
for any evidence he might have to show that his last 
employment was terminated as a result of his service-
connected disability, or evidence such as job refusals from 
prospective employers which would show his inability to 
obtain new employment because of his service-connected 
disability.  He did not respond.  The Board is unable to 
infer his unemployability merely from the fact that he has 
worked a variety of jobs.  Moreover, he appears very capable 
of employment as shown by his current employment as a part 
time carpet installer.  In the April 2001 VA examination, he 
indicated that he had worked 30 hours the previous week 
installing carpet.  Although he admitted to trouble getting 
started in the morning, he said that he did pretty good by 
the afternoon and on an April 2001 outpatient treatment 
record stated simply that he was not a morning person.  The 
Board recognizes that there is some impairment in his earning 
ability as a result of his service-connected bipolar 
disorder, and this is reflected in the disability rating 
assigned.  However, there is no evidence to show that he is 
unemployable, or even marginally employable as a result of 
his bipolar disorder.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal ratings of disability.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.  There is 
no evidence to show that the veteran's bipolar disorder has 
prevented him from engaging in a gainful occupation 
commensurate with his education and experience.  To the 
contrary, the evidence shows that he has been gainfully 
employed, although not continuously, and is coping quite well 
with any impairment from his bipolar disorder or the 
medications.  The Board must conclude that the veteran's 
bipolar disorder is not shown to prevent him from engaging in 
a substantially gainful occupation consistent with his 
education, work experience and intellectual capability and 
that a preponderance of the evidence is against his claim.  


ORDER

An increased evaluation for bipolar disorder, to include 
restoration of the 70 percent disability evaluation from 
April 1, 2002, is denied.

Entitlement to total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

